Citation Nr: 0816879	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  06-38 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 
 
2.  Entitlement to service connection for tinnitus. 
 
3.  Entitlement to service connection for a left ear disorder 
other than hearing loss. 
 
4.  Entitlement to service connection for stomach ulcer. 
 
5.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had honorable service from January 1963 to March 
30, 1973.  He had other than honorable service from March 31, 
1973 to September 1977.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a June 2005 
rating decision of the VA Regional Office in St. Petersburg, 
Florida that denied service connection for left ear hearing 
loss, tinnitus, a left ear disorder other than hearing loss, 
stomach ulcer and hepatitis C.

The veteran was afforded a personal hearing at the RO in 
February 2008 before the undersigned Veterans Law Judge 
sitting at St. Petersburg, Florida.  The transcript is of 
record.  

In correspondence dated in February 2008, the veteran 
requested service connection for post-traumatic stress 
disorder (PTSD).  This matter is referred to the RO for 
appropriate consideration.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran asserts that he now has bilateral hearing loss 
and other left ear disability, tinnitus, a stomach ulcer, and 
hepatitis C that are related to service for which service 
connection should be granted.  

As indicated above, the appellant had two periods of 
honorable service, including three tours of duty in Vietnam.  
The record reflects, however, that his service medical 
records from the periods of honorable service are 
substantially unavailable.  They contain very few clinical 
records between preinduction examination in 1962 and 
separation examination in January 1965 except for dental 
treatment.  There are no service medical records from re-
enlistment in January 1965 to March 1973.

The appellant presented testimony on personal hearing in 
February 2008 to the effect that he was treated for infection 
with drainage from the left ear in 1965 in the Dominican 
Republic, and received treatment for similar ear 
symptomatology at the VA facility in Fort Myers (Lee County, 
Florida) 20 years before the current date.  He related that 
he developed hearing loss and tinnitus as the result of M16 
rifle fire, sustained exposure to 155 Howitzers, and rocket 
and grenade attacks while serving in Vietnam.  The veteran 
testified that while stationed at Fort Bragg, North Carolina, 
he began to have a great deal of stomach pain and that he was 
treated with "pink stuff."  He stated that the problem 
essentially resolved but that after he was released from the 
military, it got much worse and he had to be hospitalized at 
the VA Hospital in Fayetteville, North Carolina.  He said 
that he had continued to have stomach pain and symptoms and 
received treatment at the Fort Myers VA clinic.  

The veteran testified that he was shot while off post in 
Fairview, North Carolina in 1966 or 1967, and that a civilian 
police report was taken at that time.  He said that he was 
treated at Womack Army Hospital for his wounds, including a 
blood transfusion, and that the bullet was still retained in 
his liver.  He stated that his doctor had told him that this 
was how he contracted hepatitis C.  It was noted that he had 
never had any VA examinations.  

In this regard, however, the Board notes that in a VA 
outpatient record dated in December 2000, the veteran 
admitted to a history of drug abuse and sexual contact with 
over 1000 women.  He stated in April 2004, that he was 
diagnosed with hepatitis C in 1983.  A risk factors for 
hepatitis C questionnaire received in November 2004 is of 
record.  A treating VA clinician indicated in October 2005 
that the appellant had hepatitis C from a remote history of 
intravenous drug abuse versus transfusions after gunshot 
wound to chest in Vietnam (sic), but felt that it was more 
likely than not from the transfusions.  The Board points out, 
however, that a blood transfusion has not been verified by 
the evidence of record.  

Review of the record reflects that the RO has made at least 
two attempts to secure additional service medical records 
from the National Personnel Records Center, most recently in 
May 2005.  A request for outpatient records dated between 
1975 and 1979 was made to the Fayetteville, North Carolina VA 
Medical Center in November 2004.  A response was received in 
November 2004 indicating that no records were available for 
that patient.  The veteran testified, however, that he was 
hospitalized there for stomach problems after service.  

The evidence reflects that only clinical data between October 
2000 and April 2007 from the Fort Myers VA outpatient clinic 
are of record.  As noted previously, however, the veteran 
stated at his hearing that he received treatment there 20 
years before.  The record thus indicates that additional 
relevant evidence in support of the veteran's claim may exist 
or could be obtained from the Fort Myers and Fayetteville VA 
facilities and should be retrieved. See Epps v. Brown, 9 Vet. 
App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).

The Board would point out that in cases where the veteran's 
service records are unavailable through no fault of the 
claimant, there is a heightened obligation to assist the 
appellant in the development of his case, including the 
obligation to search alternate sources. See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Moore v. Derwinski, 1 
Vet. App. 401, 406 (1991).  The United States Court of 
Appeals for Veterans Claims (Court) in Dixon v. Derwinski, 3 
Vet. App. 261 (1992) held that the VA should conduct a 
"reasonably exhaustive search" to obtain service medical 
records.

In this case, it does not appear that the RO has made a 
thorough attempt to locate the appellant's records through 
alternative sources or other appropriate Federal records 
repositories.  It is incumbent upon VA to afford the 
appellant's claim this consideration due to the 
unavailability of his service records. See Marciniak v. 
Brown, 10 Vet. App. 198 (1997), O'Hare (1991).  In this 
regard, the RO should attempt to reconstruct the service 
medical and personnel records through alternative means.  
This includes attempts to obtain any information from all 
available sources and records repositories.  The Court has 
held that VA's efforts to obtain service department records 
shall continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile. Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999).  The veteran has 
testified that he has received no other treatment than at VA.

In this regard, the RO should once again contact the National 
Personnel Records Center and the service department for any 
records that may have become associated with his file since 
the last request in 2005.  The veteran testified that he was 
wounded off base in 1966 or 1967 in Fairview, North Carolina 
and that a police report was taken.  An attempt should be 
made to retrieve this report.  Additionally, the appellant 
indicated that he received treatment for the gunshot wound at 
Womack Army Hospital at Fort Bragg.  This facility should be 
contacted directly and asked to submit all of the veteran's 
medical records it may have in its possession, to include 
those on microfiche.  

Finally, the veteran should be afforded comprehensive VA 
general medical and ear examinations, with emphasis on the 
claimed stomach ulcer, gunshot wound leading to hepatitis C, 
left ear hearing loss, tinnitus, and a left ear disorder 
other than hearing loss.  The Board observes that references 
to past otitis externa, treatment for a gunshot wound at 
Womack, and abdominal pain were noted on a November 1976 
service medical record during the period of other than 
honorable service.

The fulfillment of the VA's statutory duty to assist the 
appellant includes requesting VA examination when indicated, 
conducting a thorough and contemporaneous medical 
examination, and providing a medical opinion which takes into 
account the records of prior medical treatment so that the 
disability evaluation will be a fully informed one. See Hyder 
v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 
2002 & Supp. 2007), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2007), and any 
other legal precedent are fully 
complied with and satisfied with 
since the most recent duty-to-
assist letter dated in November 
2004. See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also 
Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002).  

2.  The RO should contact the 
veteran and request authorization 
to retrieve the police report from 
Fairview, North Carolina 
pertaining to his being shot in 
1966 or 1967.

3.  The RO should send a direct 
request to Womack Army Hospital at 
Fort Bragg for all of the 
veteran's medical records, to 
include those that may be on 
microfiche or are retired.

4.  The RO should take all 
appropriate steps to secure any 
outstanding service medical 
records or alternative records for 
the veteran, to include those 
which are on microfilm or have 
been retired, from the National 
Personnel Records Center, the VA 
Records Management Center in St. 
Louis, Missouri, directly from the 
Department of the Army, and any 
other appropriate records 
repository,  The RO must follow 
the procedures set forth in 38 
C.F.R. § 3.159(c) (2007) regarding 
requesting records from Federal 
facilities.  A letter should be 
sent to the veteran advising him 
specifically of the possible 
sources of information or evidence 
that may be helpful to his claims.  
If no records are found, a 
determination of such should be 
placed in the claims file.

5.  Copies of all of the veteran's 
treatment records (to include 
those which may have been retired 
or on microfilm) dating from 1977 
to 2000 should be retrieved from 
the Fort Myers and/or Bay Pines, 
Florida VA system and associated 
with the record.  Records dating 
from May 2007 to the present 
should also be requested an 
incorporated into the record.  
Another request should also be 
sent to the Fayetteville VA 
Medical Center requesting all 
inpatient and outpatient records 
for the veteran dating from 1977, 
to include any that are on 
microfiche or are retired.  

6.  After the foregoing 
development has been completed to 
the extent possible, the veteran 
should be scheduled for a VA 
audiology examination to evaluate 
claimed hearing loss, tinnitus, 
and other current left ear 
disability.  The examiner should 
review the claims file and a copy 
of this remand, and conduct 
audiometric testing to determine 
whether the veteran has a current 
hearing impairment within the 
meaning of the law (That is to 
say, whether the auditory 
threshold in any of the 
frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz is 40 decibels or 
greater; or whether auditory 
thresholds for at least three of 
those frequencies is 26 decibels 
or greater; or whether speech 
recognition scores using the 
Maryland CNC Test are less than 94 
percent.).  All decibel values 
should be delineated at the 
applicable Hertz frequencies.  If 
it is determined that the 
appellant does have hearing loss, 
tinnitus, or left ear disease, the 
examiner should offer an opinion, 
based on the record, as to whether 
they are at least as likely as not 
(i.e., at least 50 percent or 
better) attributable to the period 
of active military service between 
1963 and 1973.  A complete 
rationale should be provided.

7.  The RO should schedule the 
veteran for a comprehensive 
general examination by a 
physician, with special attention 
directed toward hepatitis C and 
the claimed stomach disorders.  
The claims folder and a copy of 
this remand must be made available 
to the examiner for review, who 
should indicate whether or not the 
claims folder was reviewed.  A 
comprehensive clinical history 
should be obtained.  All indicated 
tests and studies should be 
performed, and clinical findings 
should be reported in detail and 
correlated to specific diagnoses.  
Based on a thorough review of the 
evidence of record and physical 
examination, the examiner should 
provide an opinion, with complete 
rationale, as to whether it is at 
least as likely as not that the 
veteran now has hepatitis C that 
is traceable to an incident of 
service, or is more likely of post 
service behaviors.  The opinion 
should be set forth in detail.

8.  The veteran must be given 
adequate notice of the 
examination, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2007).  If he fails to appear for 
the examination, this fact should 
be noted in the claims file.

9.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issues on appeal.  If a benefit is 
not granted, the appellant and his 
representative should be provided 
a supplemental statement of the 
case and afforded an opportunity 
to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

